Citation Nr: 1017230	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
service connected prostate cancer, status post removal of 
the prostate. 

2.	Entitlement to an initial compensable evaluation for 
service connected erectile dysfunction.

3.	Entitlement to an effective date earlier than June 20, 
2008, for the grant of service connection for prostate 
cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1968 to March 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2008 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 


FINDINGS OF FACT

1.	The Veteran's service-connected prostate cancer, status 
post removal of the prostate, does not manifest in renal 
dysfunction nor does it manifest in increased urinary 
frequency, obstructed voiding, or urine leakage requiring 
the wearing of absorbent materials.

2.	The Veteran has erectile dysfunction as a residual of 
prostate cancer but deformity of the penis is not shown.

3.	The Veteran was discharged from active duty in March 1972.

4.	The VA first received the Veteran's claim for disability 
compensation benefits based on prostate cancer on June 20, 
2008.


CONCLUSION OF LAW

1.	The criteria for compensable rating for prostate cancer, 
status post removal of the prostate, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.115a, 
4.115b, Diagnostic Code 7528 (2009).

2.	The criteria for an initial compensable rating for 
erectile dysfunction associated with residuals of prostate 
cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, DC 7522 (2009).

3.	An effective date prior to June 20, 2008, for the grant of 
service connection for prostate cancer, status post 
removal of the prostate, is not warranted. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for these claims.

With respect to the earlier effective date claim on appeal, 
the notice requirements of 38 U.S.C.A. § 5103(a), have been 
met in light of Hartman v. Nicholson.  The RO properly issued 
a statement of the case addressing the earlier effective date 
issue. See 38 U.S.C.A. § 7105(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained all relevant medical 
records.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to her claim for benefits, such as 
obtaining medical records and providing the Veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.

Initial Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Prostate Cancer, Status Post Removal of the Prostate

Service connection was granted for the Veteran's prostate 
cancer, status post removal of the prostate, and assigned a 
noncompensable (0 percent) rating under 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (for malignant neoplasms of the genitor-
urinary system) in November 2008, effective June 20, 2008.  
The Veteran currently seeks a compensable rating.  The 
evidence shows that the Veteran served in the Republic of 
Vietnam, and was diagnosed with prostate cancer in 2003 and 
underwent a radical prostatectomy in March 2003.  It is 
pointed out that prostate cancer is among the diseases for 
which service connection is presumed if a Veteran was exposed 
to herbicides (which is presumed for Veterans who served in 
Vietnam).

The Veteran's disability of prostate cancer is rated under DC 
7528, which pertains to malignant neoplasms of the 
genitourinary system and provides for a 100 percent 
disability rating.  It also provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.  Only 
the predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.

Renal dysfunction is rated as noncompensable if there is 
albumin and casts with a history of acute nephritis; or there 
is hypertension at the noncompensable level under Diagnostic 
Code 7101.  A 30 percent rating is warranted if there is 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; or transient or slight edema; or 
hypertension that is at least 10 percent disabling.  A 60 
percent rating is warranted if there is constant albuminuria 
with some edema; or a definite decrease in kidney function; 
or hypertension that is at least 40 percent disabling.  An 80 
percent rating is warranted if there is persistent edema and 
albuminuria with BUN 40 to 80mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent rating is warranted 
if the disorder requires regular dialysis, precludes more 
than sedentary activity from one of the following: persistent 
edema and abluminuria; or BUN more than 80mg%; or, creatine 
more than 8mg%; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular.

Voiding dysfunction is rated by the particular condition as 
urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 
4.115a.  Continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
warrants a 60 percent rating when it requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  If absorbent materials 
are required which must be changed 2 to 4 times per day, a 40 
percent rating is warranted.  If absorbent materials are 
required which must be changed less than 2 times per day, a 
20 percent rating is warranted. 

Daytime voiding interval less than one hour, or; awakening to 
void five or more times per night warrants a 40 percent 
rating.  Daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night warrants 
a 20 percent rating.  Daytime voiding interval between two 
and three hours, or; awakening to void two times per night 
warrants a 10 percent rating.  

Turning to the relevant evidence of record, the treatment 
records from Veteran's private doctor, Dr. J. D. Te, there is 
no indication the Veteran had renal failure or dysfunction 
nor any voiding dysfunction.  See Dr. J. D. Te private 
treatment records, dated February 2006 to April 2008. 

VA treatment records also do not report any renal failure or 
dysfunction.  See VA treatment records, dated September 2008 
to October 2008.  However, in September 2008, the Veteran 
underwent an Agent Orange examination which reported the 
Veteran experienced post surgical incontinence which resolved 
within a month.  In addition, the Veteran denied "dysuria, 
hesitancy, frequency, hematuria, testicular/scrotal 
abnormalities."  See VA Agent Orange examination, dated 
September 2008.

In November 2008, the Veteran underwent a VA genitourinary 
examination where he denied problems with urinary hesitancy, 
change in stream, or dysuria.  He did not report infrequent 
episodes of incontinence, and noted that he did not require 
the use of absorbent material.  The Veteran stated the 
radical prostatectomy which took place in 2003 was the last 
treatment of any kind for his prostate cancer.  Furthermore, 
he reported no renal colic or bladder stones.  He also 
reported no acute nephritis or hospitalizations for urinary 
tract diseases within the last year, and noted that he did 
not require bladder catheterization.

Physical examination revealed that kidney function was 
normal, and the examiner diagnosed prostate cancer status 
post radical prostatectomy, not currently active.  Residuals 
include erectile dysfunction (which the Board notes is 
separately service-connected).  See VA genitourinary 
examination, dated November 2008.

Upon review of the records, in this case, the Board finds 
that there is no evidence of renal or voiding dysfunction 
which is compensable under the Rating Schedule.  As such, the 
Veteran's prostate cancer has been properly rated as 
noncompensable for the entire appeal period.  The Board adds 
that it does not find that the Veteran's service connected 
prostate cancer, status post removal of the prostate, should 
be increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App. at 
125-26.



Erectile Dysfunction

Service connection was granted for the Veteran's erectile 
dysfunction (as secondary to prostate cancer) and assigned a 
noncompensable (0 percent) rating under 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7522 (for deformity of the penis with 
loss of erectile power) in November 2008, with an effective 
date of June 20, 2008.  The Veteran currently seeks a 
compensable rating for erectile dysfunction.

There is no Diagnostic Code provided for erectile 
dysfunction. When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The Board can find no other 
diagnostic code that would be more appropriate in rating the 
Veteran's disability.  There is no evidence that he has 
undergone removal of half or more of his penis, or that glans 
have been removed, such that would warrant consideration 
under Diagnostic Codes 7520 or 7521, respectively.  
Therefore, Diagnostic Code 7522 is most appropriate to rate 
this disability.  As the Veteran's disability is limited to 
his erectile dysfunction, the use of Diagnostic Code 7522 is 
appropriate in this case.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if it 
is supported by explanation and evidence). 

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. §§ 3.350, 4.115b.  Thus, 
two distinct criteria are required for a compensable rating: 
loss of erectile power and deformity of the penis.

The November 2008 VA genitourinary examination confirmed the 
Veteran had erectile dysfunction as a residual of his 
prostate surgery.  He reported "[h]is erectile dysfunction 
precludes both vaginal penetration and ejaculation... He denies 
retrograde ejaculation.  The [V]eteran has had no other 
traumas or surgeries affecting his penis or testicles.  He 
has tried Viagra and Levitra in the past without any success 
in improving his [erectile dysfunction]."  A physical 
examination reported "penis, testicles, epididymides, and 
spermatic cord were all normal.  There is no evidence of 
testicular atrophy."  See VA examination. 

Based on the evidence of record, the Board must deny the 
Veteran's claim.  Without evidence of physical deformity of 
the penis, there is no basis for assigning a compensable 
rating for loss of erectile power.

In denying the claim, the Board also notes the Veteran has 
been awarded special monthly compensation (SMC) due to the 
loss of use of a creative organ, based on erectile 
dysfunction.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  
The Board will not award additional compensation to duplicate 
that benefit.  Where disabilities overlap in their resulting 
physical impairment and effect on functioning or where 
multiple diagnoses are assigned for the same disability, 
evaluation of the same, overlapping disability under various 
diagnoses with multiple ratings is to be avoided.  38 C.F.R. 
§ 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  
Accordingly, the Board may not award a disability rating 
based on loss of erectile power alone.  That disability is 
compensated by the SMC based on the loss of use of a creative 
organ.

In conclusion, the Veteran's erectile dysfunction has been 
properly rated as noncompensable for the entire appeal 
period.  The Board adds that it does not find that the 
Veteran's service-connected erectile dysfunction should be 
increased for any other separate period based on the facts 
found during the appeal period. Fenderson, 12 Vet. App. at 
125-26.

Extraschedular Rating

The Court recently clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115-116 (2009).  First, the AOJ or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the AOJ or Board must determine whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the Rating Schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  There 
is no evidence of record to indicate that the Veteran has 
experienced any lost productivity due either to his prostate 
cancer, status post removal of the prostate, or his erectile 
dysfunction.  Finally, there is also no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization during the appeal period, to suggest that the 
Veteran is not adequately compensated by the regular Rating 
Schedule.  In reaching this conclusion, the Board notes that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.  

The Veteran contends that he should be granted an earlier 
effective date for the grant of service connection for his 
service connected prostate cancer.  As stated earlier, the 
Board notes that the Veteran's current effective date, June 
20, 2008, is the date of the Veteran's claim for service 
connection for prostate cancer, subsequently granted by a 
November 2008 rating decision.  

The Veteran contends that he was unaware of the relationship 
between prostate cancer and exposure to Agent Orange and was 
not informed until 1991.  He was not diagnosed January 2003 
and underwent a radical prostatectomy in March 2003.  The 
Veteran argues the effective date of his service connected 
prostate cancer should be the date of diagnosis or the date 
of surgery.  See Form 9, dated April 2009.

Significantly, however, the governing law, as outlined above, 
is clear.  According to this legal criteria, the effective 
date for the grant of service connection for prostate cancer, 
status post removal of the prostate, can be no earlier than 
June 20, 2008, the date of receipt of the Veteran's 
application for such benefits.  While the disability may have 
arisen earlier, as noted above, the law provides that the 
effective date is the date of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2009).  
Clearly, the date of claim is the later than the date of his 
diagnosis and surgery.

The evidence of record clearly shows that VA first received 
the Veteran's claim for compensation benefits based on 
prostate cancer was on June 20, 2008, several years after his 
discharge from active service.  There is, therefore, simply 
no basis for the assignment of an earlier effective date.  
See 38 U.S.C.A. § 5110(a) & (b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(2009).  While the Board is sympathetic to the 
difficulties the Veteran experiences as a result of his 
disability, his claim primarily hinges on a mechanical 
application of specifically defined regulatory standards, and 
the Board is bound by the very precise nature of the laws 
governing evaluations.  

Accordingly, for the reasons and bases discussed above, the 
Veteran's appeal must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

An initial compensable rating for prostate cancer, status 
post removal of the prostate, is denied. 

An initial compensable rating for erectile dysfunction is 
denied.

An effective date earlier than June 20, 2008, for the grant 
of service connection for prostate cancer, status post 
removal of the prostate, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


